ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on March 11, 1969 (220 So.2d 414) reversing the final judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by Certiorari, the Supreme Court of Florida by its opinion and judgment filed September 16, 1970, 239 So.2d 264 and mandate dated October 5, 1970 quashed the portion of this court’s judgment as referred to a cause of action for attractive nuisance and approved all else;
Now, Therefore, It is ordered that the mandate of this Court heretofore issued in this cause on April 9, 1969 is withdrawn, the opinion and judgment of this court filed March 11, 1969, insofar as it is in conflict with or fails to conform to the views expressed in the said opinion and judgment of the Supreme Court of Florida is withdrawn and vacated, and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The opinion and judgment of this court, except as withdrawn and vacated, is adhered to. Costs allowed shall be taxed in the Circuit Court (Rule 3.16, subd. b F.A.R., 32 F.S.A.).